United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2718
                                  ___________

Willie W. Bradshaw,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Bill Hedrick,                          *
                                       *       [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: December 6, 2004
                               Filed: December 9, 2004
                                ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Willie Bradshaw appeals from the final judgment entered in the
District Court for the Western District of Missouri dismissing without prejudice his
28 U.S.C. § 2241 petition and denying his motion to proceed in forma pauperis. In
his habeas petition, Mr. Bradshaw argued that the United States Parole Commission
(the Commission) erred in determining his reparole by not crediting him for time
served on a previous sentence. We grant Mr. Bradshaw in forma pauperis status, and,
for the reasons discussed below, we affirm the dismissal of Mr. Bradshaw’s section
2241 petition.
       Federal courts lack jurisdiction to review substantive decisions of the
Commission. See Jones v. United States Bureau of Prisons, 903 F.2d 1178, 1183 (8th
Cir. 1990). The Commission’s determination regarding Mr. Bradshaw’s reparole was
substantive, see Wajda v. United States, 64 F.3d 385, 388 (8th Cir. 1995)
(determination regarding term of imprisonment within the reparole guideline range
is substantive and unreviewable), and thus we conclude that the district court lacked
jurisdiction over Mr. Bradshaw’s habeas petition.

      Accordingly, we affirm. See Miller v. Benson, 51 F.3d 166, 170 (8th Cir.
1995) (appeals court may affirm on any ground supported by record).
                      ______________________________




                                         -2-